Citation Nr: 1437928	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  06-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic obstructive pulmonary disease (COPD), rated as 10 percent disabling prior to October 9, 2012, and as 60 percent disabling from that day forward.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to an increased rating of 10 percent for COPD, effective March 11, 2005.  

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  He was afforded a new opportunity to provide testimony at a hearing before the Board in June 2012.  Transcripts of both hearings are of record.  

In February 2013, the RO granted an increased rating of 60 percent, effective October 9, 2012.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for a higher rating for COPD remains before the Board.

The claim was most recently remanded for further action in January 2014 and has been returned now for appellate action.  

The issues of entitlement to service connection for depression, bilateral upper and lower extremity radiculopathy, and reflux have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 9, 2012, pulmonary function testing (PFT) shows that the Veteran has forced expiratory volume in one second (FEV-1) that is at worst 75.7 percent of the predicted value and FEV-1/forced vital capacity (FVC) that is at worst 71 percent; there are no post-bronchodilator results demonstrating FEV-1 of less than 71 percent predicted or FEV-1/FVC of less than 71 percent.  

2.  Beginning October 9, 2012, there are no post-bronchodilator results demonstrating FEV-1 less than 40 percent predicted or FEV-1/FVC of less than 40 percent.  

3.  The evidence does not demonstrate right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or that the Veteran requires outpatient oxygen therapy.  


CONCLUSIONS OF LAW

1.  Prior to October 9, 2012, the criteria for a disability rating in excess of 10 percent for COPD were not met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6604 (2013).

2.  Beginning October 9, 2012, the criteria for a disability rating in excess of 60 percent for COPD were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6604.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2005 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of the disability-rating and effective-date elements of the claim in a May 2006 letter.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  In fact, when asked to identify all VA and non-VA treatment, he responded in a September 2012 statement that he had only been to VA facilities for treatment and had never been to a private physician for his COPD.  

He was provided with VA examinations and/or pulmonary function testing (PFT) in September 2005, June 2007, March 2008, August 2009, June 2012, October 2012, August 2013, and March 2014 to assess the severity of the Veteran's COPD.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings supported by well-reasoned rationales.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in May 2009, March 2012, September 2012, June 2013, and January 2014, when it was remanded for additional development.  In accordance with the remand instructions, all available VA treatment records have been obtained, multiple VA examination and opinions have been obtained, including the most recent in March 2014, the January 2009 Board hearing was held, the Veteran was provided complete notice of the elements of an increased rating claim, and multiple supplemental statements of the case(SSOCs) were provided, most recently in June 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Finally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumptions of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In fact, he and his representative requested in June 2014 that the claim proceed to adjudication by the Board as soon as possible.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the Veteran's claim for increased rating was received in March 2005.  The relevant focus for adjudicating his claim is the period beginning March 2004, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).

The Veteran asserts that his disability is worse than the ratings assigned.  As noted above, COPD is rated as 10 percent disabling prior to October 9, 2012, and as 60 percent disabling thereafter, under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2013).  

Under Diagnostic Code 6604, a 10 percent evaluation is warranted for COPD where pulmonary function tests (PFTs) show Forced Expiratory Volume in 1 second (FEV-1) of 71 to 80 percent predicted; or Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted. 

A 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56-65 percent.  

A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value; or FEV-1/FVC of less than 40 percent; or DLCO (SB) of less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604.

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

The Board notes that prior to October 9, 2012, only three PFT reports include post-bronchodilator findings.  In a September 2005 VA examination, FEV-1 was measured at 75.7 percent predicted and FEV-1/FVC was measured at 74 percent.  Post-bronchodilator results for DLCO were not provided.  The spirometry data was found to be acceptable and reproducible.  The Veteran reported some coughing, worse during the morning, but that he was not taking any medication for his COPD at that time.  The examiner noted that there was no other spirometry testing prior to that examination to which he could compare the current results.  

The next PFT of record was performed in June 2007, where post-bronchodilator results revealed that FEV-1 measured 83 percent predicted and FEV-1/FVC measured 71 percent.  Only a pre-bronchodilator reading for DLCO was obtained and only one post-bronchodilator reading was attempted for the other measurements because the Veteran stated that he felt like he was blacking out while attempting the maneuver.  The test, however, was determined to be acceptable and reproducible.  

In March 2008, a PFT revealed post-bronchodilator measurements for FEV-1 to be 73 percent predicted and FEV-1/FVC to be 72 percent.  Even though the report stated that the Veteran was unable to produce acceptable and reproducible spirometry data due to coughing and dizziness, the post-bronchodilator FEV-1 was above 71 percent predicted and the post-bronchodilator FEV-1/FVC was above 71 percent.  

An August 2009 VA examiner noted the Veteran's reports of forceful coughing, decreased breath sounds, wheezing, and dyspnea at rest and on exertion and overall worsened symptoms.  A new PFT was not performed; however, during August 2009 VA treatment, the Veteran only reported mild shortness of breath upon exertion.  In a September 2009 VA treatment record, the Veteran noticed more shortness of breath and an acute exacerbation of COPD was assessed.  About 10 days later, however, he reported that his COPD symptoms had actually been improving since he was smoking less and walking more.  

In a March 2011 VA treatment record the Veteran stated that he continued to smoke but that he was able to continue to do housework without any wheezing or shortness of breath.  

During the June 2012 Board hearing, the Veteran reported increased COPD symptoms, including coughing, and stated that he had been unable to complete PFTs because he passed out while trying.  

During a June 2012 PFT, post-bronchodilator results were not obtained for any measurement because the Veteran stated that he was not able to hold his breath long enough to obtain the readings.  The test was deemed to be not acceptable or reproducible.  In a July 2012 VA follow up call, the Veteran stated that his COPD symptoms were under control with his current inhalers and that he did not wish to receive a pulmonary consult.  

Upon VA examination on October 9, 2012, the Veteran reported that his COPD was worse since the last examination.  He stated that it was harder to breathe, although the examiner noted that he spoke normally with no obvious shortness of breath.  He stated that he was still smoking occasionally "one cigarette every three days," but the examiner noted a pack of cigarettes in his right sock.  He denied any new medications or oxygen use as well as any surgery or trauma since the last examination.  The examiner noted the June 2012 PFT results, which demonstrated pre-bronchodilator FEV-1 of 29 percent predicted, FEV-1/FVC of 58 percent, and FVC of 40 percent predicted, and that the Veteran was unable to blow hard enough to complete the testing.  The examiner stated that the test result that most accurately reflected the Veteran's level of disability at that time was FVC.  The examiner stated that the Veteran had severe COPD without current evidence of pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, or the need for oxygen therapy, and no episodes of acute respiratory failure.  

Based on the October 2012 VA examiner's findings, the RO granted an increased disability rating of 60 percent, effective the date of the examination.  Since October 9, 2012, the Veteran reported that he was unable to complete a PFT during August 2013 and March 2014 VA examinations.  

The August 2013 examiner noted the Veteran's reports that his COPD symptoms were even worse than his last VA examination in 2012, with worsening shortness of breath, productive cough, and two pillow orthopnea.  He further stated that he was pending evaluation for stable lung nodules.  He was unable to produce any acceptable spirometry data in a subsequent September 2013 PFT.  

In March 2014, the VA examiner was asked to review all of the medical and lay evidence of record in detail, evaluate the Veteran in person, and then provide an opinion as to the current severity of the Veteran's COPD.  The examiner was asked whether his past and present inability to perform PFTs was an indication of the true severity of his disability or rather an indication to some extent of his lack of cooperation with the testing.  The examiner noted the Veteran's reports of worsening symptoms.  As an example, the Veteran stated that he used to be able to swim a little but not too far; however, a few days before the examination he jumped into the water to try to retrieve a friend's dinghy that got away while they were sailing and found that he could not swim due to his inability to breathe.  He stated that he barely made it back to his boat.  The Veteran reported that his cough is productive and is often so hard that it caused him to vomit and nearly pass out.  

The examiner noted that VA records documented the Veteran on several inhalers for COPD and that he had been treated for sinus infections and bronchitis over the past few years.  Primary care notes showed ongoing evaluation and treatment for COPD with the continued advice to stop smoking completely.  The examiner, however, also noted that pulse oximetry readings at primary care visits have ranged from 97 percent to 100 percent in the past few years.  Despite treatment, the examiner noted that there were no clinical observations of worsened breathing.  Based on the evidence, the examiner stated that PFTs were not useful as the Veteran could not perform the test in an acceptable and reproducible manner.  

The examiner stated that she was unable to determine whether there was a lack of cooperation on the part of the Veteran during PFTs.  Examination that day revealed a male who appeared at times to become short of breath while speaking and had to rest on the walk in from the waiting room.  The examiner, however, stated that that would be representative of moderately severe COPD.  

On the other hand, the examiner stated, the records do not support even a moderate severity of the disease.  She explained that, for example, a person with rather severe COPD would not even try swimming.  Moreover, she noted that his pulse oximetry readings have been in the normal range, although likely taken at rest.  The examiner stated the record suggests at most mild COPD.  

The Board concludes that, based on the facts of record, an increased rating is not warranted for either period, before or after October 9, 2012.  Prior to that date, PFT post-bronchodilator results obtained in September 2005, June 2007, and March 2008 each demonstrated FEV-1 above 71 percent predicted and FEV-1/FVC above 71 percent, despite the Veteran's reports that his symptoms began to increase during this time.

Moreover, although the Veteran was unable to perform PFTs to acceptable and reproducible results beginning in June 2012, the March 2014 VA examiner concluded that the PFT results did not accurately reflect the Veteran's pulmonary function and were not helpful in evaluating the severity of his COPD.  Instead, she noted that the medical and lay evidence prior to that examination did not support a finding of severe disability, but rather mild COPD.  

The examiner noted that the Veteran's pulse oximetry had been within normal range from 97 to 100 percent in recent years.  Indeed, review of the VA treatment of record revealed pulse oximetry readings of 97 to 100 percent from November 1, 2012, through September 17, 2013.  The Board notes that the November 2012 findings were recorded less than one month after the October 2012 VA examination where severe COPD was reported. 

The examiner also concluded that the lay evidence did not support a finding of more than mild COPD and explained that someone with severe COPD would not even attempt to swim.  She also found significant a September 2013 VA treatment record which indicated that the Veteran sustained a right shoulder injury while woodworking.  

As the examiner and the Board notes, although the Veteran has reported significantly deteriorating COPD symptoms so severe that he would pass out, black out, or vomit, there are no clinical findings of such severe COPD.  There are no medical records contemporaneously documenting such symptoms connected to COPD.  Not only are there no clinical findings consistent with the Veteran's reports, but there are findings that directly contradict the Veteran's reports about the severity of his symptomatology.  Moreover, the Veteran reported during the June 2012 Board hearing that he could not perform PFTs because he passed out trying; however, the PFT reports do not demonstrate that that ever actually happened.  

Finally, the Board notes that there is no evidence of right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that the Veteran requires outpatient oxygen therapy and maximum exercise capacity was never tested during this claim.  

Therefore, based on the facts of record, including the lack of the requisite PFT post-bronchodilator findings, the lack of diagnoses of other related pulmonary disabilities, the lack of contemporaneous clinical findings documenting symptoms as severe as the Veteran has reported or currently asserts, the March 2014 VA examiner's opinion that PFTs are not the appropriate measure for evaluating the severity of the Veteran's disability, and that same examiner's conclusions that the record supports a finding of mild COPD, and, at worst, moderate COPD at the time of the 2014 examination, the Board finds that the preponderance of the evidence is against the claim for an increased rating for COPD.  Therefore, the claim for an increased schedular rating in excess of 10 percent prior to October 9, 2012, and in excess of 60 percent thereafter, is denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  His disability has manifested by symptoms such as shortness of breath, coughing, and dyspnea.  These manifestations are contemplated in the rating criteria, and, they are, therefore, adequate to evaluate the Veteran's disability.  Moreover, to the extent that once could argue that the criteria are not adequate, the Board notes that there have been no reported or documented hospitalizations due to the Veteran's service-connected disability.  Moreover, as noted above, there is no contemporaneous clinical documentation of severe COPD symptoms as reported by the Veteran.  In short, the Veteran's COPD disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate the disability.  Referral for consideration of extraschedular rating is, therefore, not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Prior to October 9, 2012, an increased rating in excess of 10 percent for COPD is denied.  

Beginning October 9, 2012, an increased rating in excess of 60 percent for COPD is denied.  


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran has reported throughout the claim, including during the January 2009 Board hearing and the March 2014 VA examination, that he was not working due to his service-connected disabilities and that he has not worked since 1985.  He has further reported that his past jobs, including his last job "moving trees," have required physical labor.  Thus, TDIU has been raised.  Moreover, the Veteran's representative has specifically stated that the Veteran has raised a claim for TDIU.  

The Court has also held that in the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013).  The claims file, including the most recent examination does not contain an explicit opinion as to whether the Veteran's service-connected disabilities would prevent him from obtaining and maintaining employment for which he would otherwise be qualified given his education and experience.  Moreover, to the extent that the examiners have address whether COPD impact's the Veteran's ability to work, the examiners have come to very different opinions, including that his COPD has no impact on his ability to work, that he is only capable of sedentary work, and that it does impact his ability to work.  Moreover, none of the opinions are supported by a rationale which considers the Veteran's prior education and experience.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied.  Notify the veteran of the information and evidence he is responsible for providing and of the information and evidence VA will attempt to obtain pertaining to his TDIU claim.  The Veteran should be given an application that he must complete, indicating his education, work experience and dates of last employment.  

2.  Schedule the Veteran for a VA examination with a qualified examiner to determine the impact the Veteran's service-connected disabilities have on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.  The examiner should provide an opinion as to whether the service-connected COPD, degenerative arthritis of the lumbar spine, and degenerative arthritis of the cervical spine prevent the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion that specifically takes into account the Veteran's education and training.

3.  Then, after any additional indicated development, readjudicate the TDIU issue.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


